      Case: 1:19-cv-00145-DAP Doc #: 391 Filed: 07/15/19 1 of 5. PageID #: 10682



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                               )
DIGITAL MEDIA SOLUTIONS, LLC   )                    Case No. 1:19–cv–145
                               )
                 Plaintiff,    )                    JUDGE DAN AARON POLSTER
                               )
        v.                     )                    MAGISTRATE JUDGE
                               )                    THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, )
et al.,                        )
                               )
                 Defendants.   )
                               )

         MOTION OF THE RECEIVER FOR AN ORDER (a) EXPEDITING
        CONSIDERATION OF AND (b) SHORTENING THE NOTICE AND
       OBJECTION PERIODS FOR THE EMERGENCY MOTION OF MARK
       E. DOTTORE, RECEIVER OF THE ART INSTITUTE OF LAS VEGAS,
             LLC, FOR AN ORDER AUTHORIZING THE SALE OF
      SUBSTANTIALLY ALL OF THE ASSETS OF THE ART INSTITUTE OF
       LAS VEGAS, LLC, FREE AND CLEAR OF LIENS, ENCUMBRANCES,
       CLAIMS AND OTHER INTERESTS (WITH CERTAIN EXCEPTIONS)
            AND FOR TRANSFER OF THE INTERESTS OF UNPAID
          HOLDERS OF INTERESTS TO THE PROCEEDS OF THE SALE

            Mark E. Dottore, the duly appointed and acting receiver herein (the

“Receiver”) for the Receivership Entities (as defined in the Amended Order

Appointing Receiver [Docket no. 150] (the “Receiver Order”)), hereby moves the

Court for the entry of an order expediting the consideration of and shortening the

notice and objection periods applicable to the Emergency Motion of Mark E. Dottore,

Receiver of The Art Institute of Las Vegas, LLC, for an Order Authorizing the Sale

of Substantially All of the Assets of The Art Institute of Las Vegas, LLC, Free and

Clear of Liens, Encumbrances, Claims and Other Interests (with Certain



{00022441-1 }
      Case: 1:19-cv-00145-DAP Doc #: 391 Filed: 07/15/19 2 of 5. PageID #: 10683



Exceptions) and for Transfer of the Interests of Unpaid Holders of Interests to the

Proceeds of the Sale [ECF Doc. 390] (the “Sale Motion”)1. A proposed order

granting the relief requested in this motion is attached hereto as Exhibit A. In

support of this motion, the Receiver says as follows:

                                       Introduction

            1.   Earlier today, the Receiver filed the Sale Motion seeking, inter alia,

authorization to sell to Save the Art Institute of Las Vegas Limited (“Save AI Las

Vegas”) or its assignee substantially all of the assets of The Art Institute of Las

Vegas, LLC (“AI Las Vegas”) free and clear of liens, encumbrances, claims and

other interests (the “Sale”). The timeframe for completion of the Sale is extremely

short; the license to operate AI Las Vegas expires on July 31, 2019, and there are

other matters that must be completed as is stated in more detail in the Sale Motion.

                                 Jurisdiction and Venue

            2.   The relief requested in this motion is governed by FED. R. CIV. P. 66,

Rule 66.1(c) and (d) of the Local Rules for the United States District Court for the

Northern District of Ohio (the “Local Rules”), and the Receiver Order.

                                Basis for Relief Requested

            3.   Fed. R. Civ. P. 6(c)(1) provides, in pertinent part: “A written motion

and notice of the hearing must be filed at least 14 days before the time specified for




    Capitalized terms used but not defined in this motion shall have the meanings given to
      1

them in the Sale Motion.



                                             -2-
{00022441-1 }
      Case: 1:19-cv-00145-DAP Doc #: 391 Filed: 07/15/19 3 of 5. PageID #: 10684



the hearing, with the following exceptions: . . . (C) when a court order—which a

party may, for good cause, apply for ex parte—sets a different time.

            4.   Local Rule 7.1(d) provides that “[u]nless otherwise ordered . . . each

party opposing a motion must serve and file a memorandum in opposition . .. within

fourteen (14) days after service of any non-dispositive motion. If a party opposing a

motion was served with the motion under Fed. R. Civ. P. 5(b)(2)(C), (D), or (F), three

days shall be added to the prescribed period . . ..” Using that calculation, the

earliest that a hearing could be held on the Sale Motion would be July 30, 2019,

assuming that the Receiver were to choose to forego the filing of a reply

memorandum. See Local Rule 7.1(e).

            5.   The Receiver respectfully requests that (i) the Sale Motion be heard no

later than 5:00 p.m. on July 29, 2019, (ii) the time period for notice in connection

with the Sale Motion be shortened so that the Sale Motion can be heard no later

than 5:00 p.m. on July 29, 2019, and (iii) any responses or objections to the Sale

Motion be filed no later than four (4) hours before the time as scheduled by the

Court for the hearing.

            6.   Cause exists to shorten the notice period and objection deadline for the

relief sought in the Sale Motion and to hold an expedited hearing on the Sale

Motion, to wit: Unless the Sale Motion is heard and the relief requested in the Sale

Motion is granted in time to close the Sale before the license to operate AI Las

Vegas expires (July 31, 2019), there will be nothing for Save AI Las Vegas to buy,




                                             -3-
{00022441-1 }
      Case: 1:19-cv-00145-DAP Doc #: 391 Filed: 07/15/19 4 of 5. PageID #: 10685



the school will close, and the students now enrolled at AI Las Vegas will have to be

taught out with no chance of the school continuing to operate.

            7.    Pursuant to Fed. R. Civ. P. 6(c)(1)(C), the Court may rule on this

motion without the need for a hearing, and the Receiver requests that this motion

be granted forthwith without a hearing.

                                      No Prior Request

            8.    No prior request for the relief sought in this motion has been made to

this or to any other court in connection with this case.

                                            Notice

            9.    Notice of this motion will be given to all parties in this case by means

of the Court’s electronic filing system and on various interested non-parties,

including the United States Department of Justice, the United States Department

of Education, the United States Department of Labor, and the Internal Revenue

Service by FedEx or UPS overnight delivery. Proof of such service will be placed on

the record following completion of the service.

            WHEREFORE, the Receiver respectfully requests that this Court enter an

order substantially in the form of Exhibit A (i) setting the Sale Motion for hearing

no later than 5:00 p.m. on July 29, 2019; (ii) shortening the time period for notice in

connection with the Sale Motion sufficiently that the Sale Motion can be heard no

later than 5:00 p.m. on July 29, 2019; (iii) requiring that any responses or objections

to the Sale Motion be filed no later than four (4) hours before the scheduled hearing;

and (iv) granting such other and further relief as the Court may deem proper.



                                              -4-
{00022441-1 }
      Case: 1:19-cv-00145-DAP Doc #: 391 Filed: 07/15/19 5 of 5. PageID #: 10686




Dated: July 15, 2019                       Respectfully submitted,

                                            /s/ James W. Ehrman
                                           Mary K. Whitmer (0018213)
                                           James W. Ehrman (0011006)
                                           Robert M. Stefancin (0047184)
                                           WHITMER & EHRMAN LLC
                                           2344 Canal Road, Suite 401
                                           Cleveland, Ohio 44113-2535
                                           Telephone: (216) 771-5056
                                           Telecopier: (216) 771-2450
                                           Email: mkw@WEadvocate.net
                                                  jwe@WEadvocate.net
                                                  rms@WEadvocate.net

                                           Counsel for Mark E. Dottore, Receiver




                                         -5-
{00022441-1 }
